                                                                                             FILED
                                                                                    2021 Apr-12 PM 04:59
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT FOR
                  THE NORTHERN DISTRICT OF ALABAMA
                           (MIDDLE DIVISION)

CAROL GUY, as representative of the            )
ESTATE of STEVEN MULLINS,                      )
                                               )
      Plaintiff,                               )
                                               )
v.                                             ) Case No.: 4:21-cv-00264-SGC
                                               )
JEFFERSON DUNN, et al.                         )         OPPOSED
                                               )
      Defendants.                              )

     MOTION TO DISMISS PLAINTIFF’S COMPLAINT OR, IN THE
     ALTERNATIVE, MOTION FOR MORE DEFINITE STATEMENT

      COME NOW Defendants Gwendolyn Givens, Anthony Brooks, Gary

Malone, Kevin White, Carla Graham, Angelina Gordy, William Ragsdale, Antoine

Price, Neketris Estelle, Tanya Ary, Cynthia Caver, and LaTonya Scott (collectively

“Defendants”), and respectfully submit this Motion to Dismiss Plaintiff’s Complaint

(Doc. 1) or, in the Alternative, Motion for More Definite Statement. As grounds for

this motion, Defendants state as follows:

      1.       All of Plaintiff’s Fourteenth Amendment claims are due to be

dismissed.

      2.       Qualified immunity bars Plaintiff’s claims against the Defendants.

      3.       The Defendants cannot be held vicariously liable or liable as

supervisors.

      4.       Plaintiff’s failure to protect claim and state-created danger claim are
due to be dismissed.

      5.    Plaintiff’s medical care claim is due to be dismissed.

      6.    Plaintiff’s retaliation claim is due to be dismissed.

      7.    Plaintiff’s conspiracy claim is due to be dismissed.

      8.    Plaintiff’s failure to intervene claim is due to be dismissed.

      9.    Plaintiff’s wrongful death claim is due to be dismissed.

      10.   Alternatively, Plaintiff should be required to replead her claims in

compliance with Federal Rules of Civil Procedure 8(a)(2) and 10(b).

      Defendants are filing contemporaneously in support of this motion a

Memorandum of Law in Support of Motion to Dismiss Plaintiff’s Complaint or, in

the Alternative, Motion for More Definite Statement.

            Respectfully submitted this the 12th day of April, 2021.

                                       /s/ James N. Walter, Jr.
                                       ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                       C. RICHARD HILL, JR. (ASB-0773-L72C)
                                       JAMES N. WALTER, JR. (ASB-2722-R68J)
                                       W. JACKSON BRITTON (ASB-8252-K46Y)

                                       Attorneys for Defendants Gwendolyn
                                       Givens, Anthony Brooks, Gary Malone,
                                       Kevin White, Carla Graham, Angelia Gordy,
                                       William Ragsdale, Antoine Price, Neketris
                                       Estelle, Tanya Ary, Cynthia Caver and
                                       LaTonya Scott




                                          2
CAPELL & HOWARD, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Phone (334) 241-8000
Email: bob.northcutt@chlaw.com
      rick.hill@chlaw.com
      jimmy.walter@chlaw.com
      jackson.britton@chlaw.com


                          CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of April, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record (and by U.S. Mail to non-CM/ECF
participants) as indicated below:

Ruth M. Brown                                  Anil A. Mujumdar
Megan Pierce                                   DAGNEY JOHNSON LAW GROUP
LOEVY & LOEVY                                  2170 Highland Avenue, Suite 250
311 N. Aberdeen, 3rd Floor                     Birmingham, AL 35205
Chicago, IL 60607                              anil@dagneylaw.com
ruth@loevy.com
megan@loevy.com

William R. Lunsford
Stephen C. Rogers
La Keisha W. Butler
MAYNARD COOPER & GALE, PC
655 Gallatin Street
Huntsville, AL 35801
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                                               /s/ James N. Walter, Jr.
                                               Of Counsel


                                           3
